DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 07/25/2022 has been entered. Claims 1-3 have been amended, claim 10 is new, and no additional claims have been cancelled. Accordingly, claims 1-3 and 5-10 are pending with claims 1-3 and 10 under examination.
	The amendment obviates the previous 112(a) rejections, which are hereby withdrawn.
	The amendment obviates the previous 102/103 rejection over Kanou. However, the claims remain rejected under 103 as being obvious over Kanou.
Withdrawal of Redundant Claim Rejection
For the sole purpose of practicing compact prosecution, the 102/103 rejection of claims 1-3 over Shindo et al. is hereby withdrawn, as the reference and rejections cover substantially the same subject matter, and as such, is redundant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as obvious over Kanou (US 20130028786 A1; of record).
Regarding claims 1-3 and 10:
Kanou discloses a low alpha-dose tin or tin alloy (Title; Abstract), which meets the claimed “metal product” of claim 1. With regard to the claimed “tin alloy product” of claims 2-3 and 10, Kanou teaches a Sn-Cu-Ag alloy, a Sn-Ag alloy, and a Sn-Zn alloy (see Examples 5-7: [0134-0144]). 
Kanou teaches that the tin or tin alloy has an alpha ray count of less than 0.0005 cph/cm2 (Abstract), which is notably substantially the same as the claimed upper bound at 200°C in claim 1-2, and less than the remainder of the claimed upper bounds of claims 1-2 and claim 10. Regarding the product-by-process limitations in claim 10, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113).  Kanou’s measured alpha ray values are the same as or lower than the presently-claimed upper bounds of 0.0005 and 0.0006 cph/cm2 such that there is a strong prima facie expectation that Kanou’s measured alpha ray values would still be within the claimed range when subjected to the claimed temperature for six hours and stored for 1 year, in view of Examples 1-7 (see [0060-0100] and [0134-0144]) disclosing very low alpha ray doses in the inventive examples, ranging from 0.0003 to 0.0005 cph/cm2, which are within the claimed ranges. Thus, it is prima facie expected for the alloy of Kanou to possess the claimed emission values in claims 1-2 and claim 10 at the claimed temperatures for the claimed durations. Even though the product in claim 10 is made by a different, the product itself remains obvious over Kanou, as the product of claim 10 is otherwise identical to the products in claims 1-2.
Furthermore, the claimed alpha ray values would be obvious to achieve: Kanou clearly establishes the relationship between the alpha radiation and the contents of radioactive alpha particle-emitting elements such as U, Th, Pb, and Bi, which must be within certain ranges, such as ≤ 5 ppb for U and Th, and ≤ 0.1 ppm for Pb and Bi (see [0031], [0035], [0043], Fig. 3, Claim 1). If the U, Th, Pb, and Bi contents are not within the disclosed ranges, the alpha particle radiation exceeds the required maximum value of 0.0005 cph/cm2. Further minimizing or eliminating the U, Th, Pb, and Bi contents such that the emission values would be within the claimed ranges (even after 1 year) would be obvious to one of ordinary skill in the art before the effective filing date of the invention, as doing so would reduce the alpha radiation of Sn-based solder material to predictably reduce the risk of soft errors in semiconductor electronics (Abstract).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the claimed limitation of the Pb content being 2 ppm or greater, a person of ordinary skill in the art understands that Pb has various isotopes (Fig. 1, [0040] of Kanou), and that selecting certain radioactive isotopes of Pb (such as 214Pb and 210Pb) would result in higher levels of alpha ray emissions as compared to non-radioactive isotopes of Pb (such as 206Pb; see Fig. 1 of Kanou below).

    PNG
    media_image1.png
    831
    1110
    media_image1.png
    Greyscale

	Therefore, for example, having a product containing higher levels of 214Pb or 210Pb at a given concentration (e.g. 2 ppm) would result in a higher level of alpha ray emissions than the same product containing 206Pb at the same concentration (e.g. 2 ppm), due to 206Pb being a stable, non-radioactive isotope of Pb in view of it being the final product of radioactive decay of other radioactive elements. Therefore, one of ordinary skill in the art would find it obvious to vary the Pb concentration to be, for example, 2 ppm or more– so long as it is a non-radioactive Pb isotope such as 206Pb, as doing so would predictably allow for maintaining the same radioactive levels irrespective of the 206Pb concentration (assuming the other radioactive isotopes of other elements higher up in the decay chain as depicted above, are also minimized, per at least [0041]-[0043] of Kanou). Paragraphs [0004]-[0005] of Kanou discuss that it is known in the art to remove high purity Pb after being added to tin. Thus, one of ordinary skill in the art would appreciate removing high purity 206Pb after being added to tin, such that its concentration was still 2 ppm or more. Doing so would allow for letting some Pb remain (as complete purification is difficult, as understood from “inevitable impurities”), as the remaining 206Pb would not be expected to affect the alpha ray emission value. 
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.
The arguments against Kanou are respectfully not found persuasive, as they are primarily direct to the Pb concentration, and the new product-by-process limitations. As discussed in the rejection above, with regard to the claimed limitation of the Pb content being 2 ppm or greater, a person of ordinary skill in the art understands that Pb has various isotopes (Fig. 1, [0040] of Shindo), and that selecting certain radioactive isotopes of Pb (such as 214Pb and 210Pb) would result in higher levels of alpha ray emissions as compared to non-radioactive isotopes of Pb (such as 206Pb). 
Therefore, for example, having a product containing higher levels of 214Pb or 210Pb at a given concentration (e.g. 2 ppm) would result in a higher level of alpha ray emissions than the same product containing 206Pb at the same concentration (e.g. 2 ppm), due to 206Pb being a stable, non-radioactive isotope of Pb in view of it being the final product of radioactive decay of other radioactive elements. Therefore, one of ordinary skill in the art would find it obvious to vary the Pb concentration to be, for example, 2 ppm or more– so long as it is a non-radioactive Pb isotope such as 206Pb, as doing so would predictably allow for maintaining the same radioactive levels irrespective of the 206Pb concentration. Paragraphs [0004]-[0005] of Kanou discuss that it is known in the art to remove high purity Pb after being added to tin. Thus, one of ordinary skill in the art would appreciate removing high purity 206Pb after being added to tin, such that its concentration was still 2 ppm or more. Doing so would allow for letting some Pb remain (as complete purification is difficult, as understood from “inevitable impurities”), as the remaining 206Pb would not be expected to affect the alpha ray emission value.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735